            Case 1:21-mj-00115-RMM Document 7 Filed 01/27/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                :
                                                        :
                                                        :
       v.                                               :      No. 21-MJ-115 (RMM)
                                                        :
                                                        :
EMANUEL JACKSON,                                        :
    Defendant.                                          :

             CONSENT MOTION TO CONTINUE PRELIMINARY HEARING

       Defendant Emanuel Jackson, by and through undersigned counsel, and the USAO

respectfully move this Court to continue the preliminary hearing currently scheduled for Friday,

January 29, 2021.

       In support of the motion, counsel states the following:

       1. Mr. Jackson’s case is scheduled for a preliminary hearing on Friday, January 29, 2021.

       2. Counsel requests that the matter be continued until February 26, 2021.

       3. The United States Attorney’s Office consents to a continuance of the preliminary

             hearing.

       4. Counsel submits that the time between now and the next hearing shall be excluded

             pursuant to the Speedy Trial Act.

WHEREFORE, Mr. Jackson respectfully requests that the Court continue the preliminary hearing

scheduled for January 29, 2021.

                                                 Respectfully submitted,

                                                 /s/ Brandi Harden
                                                 Brandi Harden, Esq.
                                                 Counsel for Emanuel Jackson
                                                 Bar No. 470-706
                                                 Harden & Pinckney, PLLC
                                                 400 7th Street NW, Suite 604
                                                 Washington, DC 20004
Case 1:21-mj-00115-RMM Document 7 Filed 01/27/21 Page 2 of 3




                           202.390.0374
                           bharden@hardenpinckney.com
         Case 1:21-mj-00115-RMM Document 7 Filed 01/27/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on January 27, 2021, I caused a copy of the foregoing motion to be served

on counsel of record via ECF.


                                                    /s/ Brandi Harden
                                                    _______________________________
                                                    Brandi Harden, Esq.
